Citation Nr: 0709090	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  00-24 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs benefit purposes.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 2000 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, that denied the benefit sought 
on appeal.  The appellant, the former spouse of a veteran who 
had active service from February 1946 to May 1947 and from 
July 1950 to March 1954 and who died in August 1999, appealed 
that decision to the Board, and the case was referred to the 
Board for appellate review.  

In April 2005, a hearing was held before the undersigned 
Acting Veterans Law Judge, who is the Acting Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

In a decision dated in August 2005, the Board affirmed the 
RO's denial of the benefit sought on appeal.  The appellant 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court) and in an Order dated 
in July 2006, the Court granted a Joint Motion for Remand 
(Joint Motion) filed by the parties and remanded the matter 
for compliance with the instructions in the Joint Motion.  
The Board then afforded the appellant and her attorney an 
opportunity to submit any additional evidence and/or 
argument, and additional argument was received in November 
2006.  The case is now ready for further appellate review.



FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the appellant 
in the development of her claim and has notified her of the 
information and evidence necessary to substantiate her claim.

2.  The veteran and the appellant were married in June 1992, 
were separated in February 1993, and were divorced in June 
1993.  

3.  The appellant and the veteran did not enter into any type 
of marital relationship following their June 1993 divorce.  

4.  The veteran died in August 1999.

5.  The veteran and the appellant were not legally married at 
the time of the veteran's death.

6.  The appellant did not live with the veteran continuously 
from the date of marriage until the date of his death.

7.  The separation of the appellant from the veteran was not 
due to the misconduct of the veteran or procured by the 
veteran without the fault of the appellant.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for VA benefit purposes have not 
been met.  38 U.S.C.A. §§ 101(3), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.205, 3.206 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in August 2002, November 2003, and 
December 2003.  Specifically, the AOJ notified the appellant 
of information and evidence necessary to substantiate her 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the appellant was 
expected to provide.  The wording of the VCAA notice 
adequately informed the appellant that she should provide any 
evidence in her possession pertaining to the claim; that she 
should give VA everything he had pertaining to the claim.  
Although this notice was delivered after the initial denial 
of the claim, the AOJ subsequently readjudicated each based 
on all the evidence in September 2004, without taint from 
prior adjudications.  Thus, the appellant was not precluded 
from participating effectively in the processing of her claim 
and the late notice did not affect the essential fairness of 
the decision.  

Because the claim is denied, any question as to the 
appropriate evaluation or effective date is moot, and there 
can be no failure to notify prejudice to the appellant.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant and her attorney have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced her in 
the adjudication of her appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Further, the appellant has 
competent legal representation and neither she nor her 
attorney has identified any additional evidence which might 
have been developed.  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the appellant's appeal.  

Legal Requirements

The appellant has filed a claim for VA benefits as the 
surviving spouse of the veteran.  A surviving spouse may 
qualify for pension, compensation, or dependency and 
indemnity compensation (DIC), if the marriage to the veteran 
occurred before or during his service, or after his service 
if certain requirements are met.  38 U.S.C.A. §§ 1310, 1541; 
38 C.F.R. § 3.54.  Under the law a "surviving spouse" is 
defined, in part, as a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without fault of the spouse).....  
38 U.S.C.A. § 101(3) (West 2002) (emphasis added).  Under the 
applicable regulations, a "surviving spouse" is defined, in 
part, as a person of the opposite sex whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j) and who 
was the spouse of the veteran at the time of the veteran's 
death.  38 C.F.R. § 3.50.

Marriage is defined as a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j).  

Marriage is established by one of several types of evidence 
including a copy of the public record of marriage, an 
official report from the service department as to a marriage 
which occurred while the veteran was in service, or an 
affidavit of the clergyman or magistrate who officiated. 38 
C.F.R. § 3.205(a).  In the absence of conflicting 
information, proof of marriage which meets the requirements 
of 38 C.F.R. § 3.205(a), together with the claimant's 
certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage may be 
accepted as establishing a valid marriage, provided that such 
facts, if they were to be corroborated by record evidence, 
would warrant acceptance of the marriage as valid. 38 C.F.R. 
§ 3.205(b).

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  In cases 
where recognition of the decree is thus brought into 
question, where the issue is whether the veteran is single or 
married (dissolution of a subsisting marriage), there must be 
a bona fide domicile in addition to the standards of the 
granting jurisdiction respecting validity of divorce.  38 
C.F.R. § 3.206.

Cohabitation

This case turns on the question of cohabitation.  To qualify 
for DIC benefits, the appellant must not only have been 
married to the veteran, she must also have lived with him 
continuously from the date of marriage to the date of the 
veteran's death, except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without fault of the spouse.  38 C.F.R. § 3.50(b)(1).  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).

There is no question that the appellant left the veteran's 
home in February 1993 and remained separate and apart 
continuously thereafter, with the veteran dying in August 
1999.  So, the question is whether this separation was due to 
the misconduct of, or procured by, the veteran without fault 
of the spouse.  

In responding to that question, the Joint Motion for Remand 
asks the Board to consider the following regulation:

Findings of fact.  The statement of the surviving 
spouse as to the reason for the separation will be 
accepted in the absence of contradictory 
information.  If the evidence establishes that the 
separation was by mutual consent and that the 
parties lived apart for purposes of convenience, 
health, business, or any other reason which did not 
show an intent on the part of the surviving spouse 
to desert the veteran, the continuity of the 
cohabitation will not be considered as having been 
broken.  State laws will not control in determining 
questions of desertion; however, due weight will be 
given to findings of fact in court decisions made 
during the life of the veteran on issues 
subsequently involved in the application of this 
section.   
38 C.F.R. § 3.53(b).  

The earliest statement of record, as to the cause of the 
appellant leaving the veteran is found in her December 2000 
substantive appeal.  There, she stated that she and the 
veteran had a mutual agreement that she leave and return 
later.  This statement indicates that the separation was by 
mutual consent and not due to the misconduct of the veteran 
or that the separation was procured by him, without the 
appellant's fault.  This is bolstered by a February 2000 
statement by the veteran's niece that the parties made a 
settlement at the time of the divorce.  

Considering the provisions of 38 C.F.R. § 3.53(b), the Board 
must evaluate whether the appellant's earlier statement 
should not be accepted in light of her later contradictory 
statements of abuse and misconduct by the veteran.  The Board 
finds that the later reports of abuse, both in writing and 
sworn testimony, are not credible.  This finding is based on 
several factors, including inconsistency with earlier 
statements, vagueness that does not describe clear misconduct 
of the veteran leading to separation, and other facts of 
record.  The claims file contains medical records pertinent 
to this time period.  They show that the veteran was 
seriously disabled.  In June 1993, a physician indicated that 
the veteran needed daily personal health care services of a 
skilled provider.  This undoubtedly made it difficult for a 
person to live with the veteran; however, his illness was not 
"misconduct."  

The Board finds that the earlier statements of mutually 
agreed separation, without fault on either party, are not 
outweighed by the later contradictory assertions of 
misconduct on the part of the veteran.  The evidence 
outweighs the appellant's claims of the veteran's misconduct 
and establishes that she did not continuously live with the 
veteran from the date of marriage to the date of his death; 
and that the separation was not due to the misconduct of, or 
procured by, the veteran without fault of the appellant.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Marriage

Both the law and regulations require both marriage and 
continuous cohabitation.  Continuous cohabitation is clearly 
not a disjunctive alternative to marriage.  Both requirements 
must be met and this claim is being denied because the 
requirement for continuous cohabitation was not met.  See 
Gregory v. Brown, 5 Vet. App. 108, 112 (1993).  The Joint 
Motion also asked the Board to consider if the divorce was 
void or voidable under state law.  

The appellant in this case contends that she was married to 
the veteran at the time of his death in August 1999.  She 
asserts that the veteran forged her signature and obtained a 
divorce from her without her knowledge.  As such, she asserts 
that the veteran's divorce, since it was procured by fraud, 
is void.  The record reflects, and the appellant does not 
dispute, that she and the veteran were married in June 1992 
and that they separated in February 1993.  The appellant does 
not contend that she and the veteran cohabited at any time 
after their February 1993 separation.  The record also 
contains a copy of a decree of dissolution pertaining to the 
marriage of the veteran and the appellant dated in June 1993 
from the Superior Court in Lincoln County, Washington.  The 
appellant does not contend that the decree of dissolution is 
not an official document from that court.  

Rather, the appellant contends that it was procured by the 
veteran through fraud in that she did not sign any documents 
pertaining to the dissolution of her marriage to the veteran.  
The appellant has submitted a report of a board-certified 
forensic document examiner that tends to support her claim.  
In addition, the appellant retained a private law firm in 
Washington State to begin proceedings to vacate the 
dissolution of the marriage filed in the Lincoln County 
Superior Court in September 2003.  

In November and December 2003, the RO requested the appellant 
furnish a copy of the order vacating the dissolution decree 
which had been dated and signed by a judge or court 
commissioner.  The appellant has not done so and in a 
statement from the appellant dated in November 2003 she 
indicated that she was no longer using an attorney to help 
her resolve the issue in Washington State.

Marriage is one of the requirements for dependency and 
indemnity compensation.  The Joint Motion for Remand 
specifically asked the Board to consider a case of applicable 
jurisdiction, In re Marriage of Himes, 136 Wash. 2d 707; 965 
P.2d 1087 (Wash.1998), and to determine whether, under the 
law of the State of Washington, a fraudulently obtained 
divorce was void or voidable.  The Supreme Court of 
Washington (Washington Court) discussed this question in its 
decision, at 1099, et seq.  The Washington Court noted that 
if a divorce decree was void ab initio due to fraud, a 
subsequent marriage would also be void and a subsequent 
putative spouse would lose all benefits of marriage, even 
though she might have put many years and much work and money 
into that subsequent marriage.  The Washington Court found 
that it was more appropriate that court action be required to 
void a fraudulent divorce, so that the court could protect 
the interests of all parties.  The Washington Court then went 
on to consider the equities, found that the putative spouse 
had no equitable interest in the retirement benefits and 
declared the divorce void.  

After reviewing Himes, it is clear that a dissolution decree 
procured by fraud can be held to be void and that such an 
action can be pursued after the death of one of the parties 
to the marriage.  However, the Board is not the proper 
tribunal to vacate the dissolution decree obtained by the 
veteran during his lifetime in Washington State.  The 
decision of whether or not to vacate the dissolution decree 
obtained by the veteran during his lifetime necessarily 
involves decisions on factual matters within the jurisdiction 
of the courts in the State of Washington.  That the appellant 
is able to pursue such an action after the veteran's death 
appears to be without question, and indeed the appellant, 
with the assistance of a law firm in Washington State filed 
such an action in September 2003.  

In determining whether or not a person is or was the spouse 
of a veteran, their marriage shall be proven as valid for the 
purposes all laws administered by the VA according to the law 
of the place where the parties resided at the time of the 
marriage or the law of a place where the parties resided when 
the right to benefits accrued.  38 U.S.C.A. § 103(c).  In 
this case the appellant's rights to VA benefits, specifically 
DIC would have accrued at the time of the veteran's death in 
September 1999, and at that time there was of record in the 
State of Washington a divorce between the veteran and the 
appellant.  

While the veteran may have committed fraud upon the Superior 
Court of Lincoln County, Washington, in procuring the 
divorce, that matter is for resolution in a competent court 
of jurisdiction in the State of Washington, not the Board of 
Veterans' Appeals.  Accordingly, until such time as the 
appellant is able to vacate the dissolution decree obtained 
by the veteran prior to his death, the Board must conclude 
that the divorce was voidable but not void, and the veteran 
and the appellant were not married at the time of his death.  
The appellant is not entitled to recognition as the veteran's 
surviving spouse for VA benefit purposes.  


ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA benefit purposes is denied.



	                        
____________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


